Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the non-final office action, filed on 02/22/22.
3.	Claims 1-2, 5-8, 10-13, 15-17 & 9-20 are under examination.
4.	Claims 1, 5-6, 8, 10-11, 13, 15, 17 & 19 are amended.
5.	Claims 3-4, 9, 14 & 18 are canceled. 

Response to Arguments
6.	Applicant amendment filed on 02/22/22, with regards U.S.C. 103 rejection has been fully considered and is persuasive. Therefore, the U.S.C. 103 rejection is withdrawn.
7.	Applicant amendment filed on 02/22/22, with regards specification objection (title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
8.	Applicant amendment filed on 02/22/22, with regards claim objection (Claim 10) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
9.	Claims 1-2, 5-8, 10-13, 15-17 & 9-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Rastegardoost et al. 2020/0296635 A1 (Title: Handover in unlicensed band) (See abstract, Para. 00369 & 0413).
B.	Parkvall et al. 2017/0331670 A1 (Title: network architecture methods and devices for a wireless communication network) (See abstract, Para. 0388 & 0414).
C.	Xiong et al. 2020/0396744 A1 (Title: Techniques for high frequency wireless communication) (See abstract, Para. 0111-0112 & 0275).


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469